 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF CALIFORNIA
 9                                 (SACRAMENTO DIVISION)
10
      DUSA PHARMACEUTICALS, INC.,                     Case No. 2:19-cv-1155-MCE-AC
11
                        Plaintiff,                    [PROPOSED] ORDER GRANTING
12                                                    PLAINTIFF DUSA PHARMACEUTICALS,
             v.                                       INC.’S REQUEST TO SEAL ITS
13                                                    OPPOSITION TO DEFENDANT DR.
      DR. ANDREA WILLEY,                              ANDREA WILLEY’S MOTION TO SET
14                                                    ASIDE ENTRY OF DEFAULT AND
                        Defendant.                    REQUEST FOR LEAVE TO FILE
15                                                    ANSWER AND SUPPORTING
                                                      DOCUMENTS
16

17

18          Before this Court is Plaintiff DUSA Pharmaceuticals, Inc.’s Request to Seal Its Opposition
19   to Defendant Dr. Andrea Willey’s Motion to Set Aside Entry of Default and Request for Leave to
20   File Answer and Supporting Documents. The Court has reviewed this Request, and the Request is
21   hereby GRANTED. It is, therefore,
22          ORDERED, that:
23          1.      The redacted portions of Plaintiff’s Opposition to Defendant Dr. Andrea Willey’s
24                  Motion to Set Aside Entry of Default and Request for Leave to File Answer shall
25                  be kept under seal.
26          2.      The redacted portions of Exhibit A to Plaintiff’s Opposition to Defendant Dr.
27                  Andrea Willey’s Motion to Set Aside Entry of Default and Request for Leave to
28

                                           1
                  [PROPOSED] ORDER GRANTING PLAINTIFF’S REQUEST TO SEAL
 1                File Answer shall be kept under seal.
 2         3.     The redacted portions of Exhibit B to Plaintiff’s Opposition to Defendant Dr.
 3                Andrea Willey’s Motion to Set Aside Entry of Default and Request for Leave to
 4                File Answer shall be kept under seal.
 5         IT IS SO ORDERED.
 6   Dated: December 9, 2019
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                         2
                [PROPOSED] ORDER GRANTING PLAINTIFF’S REQUEST TO SEAL
